DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.


Response to Amendment
Amendment filed 4/28/2021 has been entered and fully considered. Claims 1-16 are pending. Claims 15 and 16 are withdrawn. Claim 1 is amended. 

Response to Arguments

Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Peleg, Thorens 2017 and Thorens 2013 fail to disclose the features presented in the proposed amendments. In paragraph [0081] of Peleg, when a violation is detected, the power is disabled. In other words, a state in which the aerosol can be supplied to the user is not maintained. 
Examiner notes that Peleg does in fact describe cutting power when a violation is detected. Under such circumstances, the device is not necessarily maintained in a state in which aerosol can be supplied. However, these features were not previously presented and not previously considered. 
It is further argued that the active delay after a puff in response to a violation is not necessarily stopping power supply to the atomizer during said puff. Even if the authentication scheme of Thorens 2017 can be incorporated into the vaporizer of Peleg, the control of the modified vaporizer is still not configured to stop supply of a power output to the atomizer during that puffing action while maintaining a state that the aerosol can be supplied. 
While the cited art may not expressly teach these features. The newly added limitation contain features that were not previously presented or considered. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires that the state that the aerosol can be supplied to the user is maintained while the power to the atomizer is stopped. The instant specification does not explicitly disclose the scenario being claimed. Mainly, the instant specification describes that a state is maintained  with the supply amount of aerosol is above the lower limit of the desired about range (Paragraph [0102]) but does not disclose maintaining a state in which aerosol can be supplied and while the supply of power to the atomizer is stopped. The scope being claimed is too specific to be supported by the instant specification. 
Claims 2-14 are rejected for depending from claim 1. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
__________________________________________________________________
Claims 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELEG et al. (US 2013/0284192) in view of THORENS (US 2017/0318861) and PRATT, JR. et al.  (US 2014/0158129).
With respect to claim 1, PELEG et al. discloses a vaporizer (e.g., non-combustion) type flavor inhaler (Paragraph [0002]; Abstract) comprising an atomizer, 112, atomizing a liquid (e.g., aerosol source) without burning (Paragraphs [0059], [0027], [0028] and [0030]); and a controller, 102, (Paragraphs [0028], [0071], [0073] and [0074]). The controller is configured, through programming (Paragraphs [0044], [0045], [0055], [0069], [0086] and [0087]), to unlock and lock the vaporizer by disabling the vaporizer when connected to, and disconnected from, a smartphone, 702 (Paragraphs [0056]-[0059]) and the power can be switched on (e.g., start supply of a power output) from the battery to the atomizer (Paragraphs [0028]-[0032]) and to idle the vaporizer by keeping the heating element warm (Paragraph [0076]) while the vaping function is disabled (Figures 1-4, 11 and 15). Moreover, in the event that limits on smoking have been placed, any smoking event, 1504, detected is responded to by disabling powder (Paragraph [0081]; Figure 15). PELEG et al. also indicates that a puff on the vaporizer triggers the controller to control parameters of the vaporizer (Paragraph [0073]). Moreover, the controller starts to the supply of power output to the atomizer when a puffing action is no longer detected by the suction sensor (Paragraph [0008]) and upon violation, can stop supply of a power output to the atomizer when a puffing action is detected (Paragraph [0007]). 
While PELEG et al. does not explicitly disclose that the supply of power is started before a user’s puffing action, the scope of PELEG et al. includes a vaporizer that is unlocked when connected to a smartphone and a correct action is taken by a user, such as entering a passcode, password or other identifier (Paragraph [0058]) and the vaporizer can be operated in a warmup state to keep the wick warm (e.g., activating the heater) prior to any smoking event being performed. Thus, it would appear that the controller is configured to supply power to the atomizer prior to any puffing action performed by the user. Even if this isn’t necessarily true, it 
Peleg discloses idling of the heater to keep it warm even before puffing action (Paragraph [0076]). 
PELEG et al. does not explicitly disclose that the controller is configured, in response to a user’s puffing action, to stop supply of power output to the atomizer during that puffing action. 
THORENS discloses a method of controlling operation of an inhaling device by using the action of a user’s puff as compared to a recorded puff signature to enable or disable further operation of the device (Abstract). The user’s puff signature is used in an authentication processes and the natural puffing behavior of a user may be unique enough to allow for authentication based on the first few moments of puffing (Paragraphs [0084] and [0085]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the authentication of PELEG et al. by a user’s puffing action 
Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the puff signature unique enough so as to further make it harder for unauthorized users to use the device. 
With a unique enough signature, THORENS indicates that the authentication can be based (e.g., in response to a puffing action) on the first few moments of puffing (e.g., during said puffing action). Thus, the scope of THORENS appears to also indicate that the device can also be disabled during the first few moments of said puffing action. Examiner believes that one of ordinary skill would also have desired a feature of disabling the power to the atomizer, as taught by THORENS, during the first few moments of puffing action so that the unauthorized user can be notified immediately of the device being disabled, or even so that the authorized user can be notified immediately that they have entered the wrong puffing sequence and can subsequently attempt to enter the correct puffing sequence. 
PELEG et al. does not explicitly disclose that the power to the atomizer is stopped while maintaining a state in which the aerosol gen be supplied to the user. RICCIARDI et al. discloses that the programmable circuit (Paragraph [0041]) 
PRATT, JR. et al. discloses a standby mode where the temperature of the heater is decreased to reduce consumption while not being used. The heater is then activated when the draw is induced (Paragraph [0135]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure the controller of PELEG et al. to maintain the heater at a lowered temperature standby (e.g., maintaining a state that the aerosol can be supplied) as taught by PRATT, JR. et al. so that after cutting power due to an incorrect authorization attempt, power can be conserved while the heat up time is shortened upon an immediately entered correct authorization. Thus, the user can inhale aerosol uninterrupted in the event of an inadvertent unauthorization is entered. 
The predetermined time is simply represented by the time in which the user wishes to use the inhaler. 
With respect to claim 2, 
With respect to claim 3, PELEG et al. discloses that when a smoking event is detected and in violation (Figure 15), the controller can also activate delay after a puff (Paragraph [0081], [0007] and [0008]). Thus, while PELEG et al. does not explicitly disclose that the supply of power is switched on when the puff is no longer being performed, the scope of PELEG et al. does include warming of the wick using the heater even while the vaping action is disabled and also cutting power to the atomizer upon receiving a violation. Thus, in the event that PELEG et al. doesn’t explicitly switch the power on to the atomizer after the user’s puffing action is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to program the controller to turn off the power to the atomizer upon receiving a violation in the form of a user’s puff and to then turn the power back on after a delay so that the wick remains warm while the user attempts to correctly input the identifying information to unlock the vaporizer. 
With respect to claim 4, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). PELEG et al. discloses an atomization switch (Figure 1; Paragraphs [0028], [0032], [0036] and [0037]) that can be switch to a state where supply of the power can be turned off to the atomizer when a violation has occurred, such as a user’s puffing action (see rejection of claim 1).  
With respect to claim 5, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). PELEG et al. discloses that when a smoking event is detected and in violation (Figure 15), the controller can also activate delay after a puff (Paragraph [0081]). Thus, while PELEG et al. does not explicitly disclose that 
With respect to claim 6, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the vaporizer is not near the smartphone, then it is disabled (Paragraph [0058]) and prevents misuse by unauthorized users such as minors. 
While PELEG et al. doesn’t explicitly disclose that power supply is stopped when a user operation is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the power supply to the atomizer when the smartphone is no longer connected to the vaporizer so that unauthorized users are prevented from using the vaporizer. 
With respect to claim 7, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the 
The smartphone represents the user’s interface, which when linked with the vaporizer, represents a switch to, activate power to the heater to warm the wick (Paragraph [0076]). 
With respect to claim 8, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the vaporizer is not near the smartphone, then it is disabled (Paragraph [0058]) and prevents misuse by unauthorized users such as minors. 
The smartphone represents the operation interface and first switch, which when linked with the vaporizer, represents a switch to activate power to the heater to warm the wick (Paragraph [0076]). 
While PELEG et al. doesn’t explicitly disclose that power supply is stopped when a user operation is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the power supply to the atomizer when the smartphone is no longer connected to the vaporizer so that unauthorized users are prevented from using the vaporizer. 

PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]) and activates power to the atomizer when the sensor measures a puff from the user (e.g., switch in ON state). 
In the event that limits on smoking have been placed, any smoking event, 1504, detected is responded to by disabling powder (Paragraph [0081]; Figure 15). PELEG et al. also indicates that a puff on the vaporizer triggers the controller to control parameters of the vaporizer (Paragraph [0073]; See rejection of claim 1) and thus the violation of activating the puffing sensor triggers the controller to stop supply of power to the atomizer in the event of unauthorized use (e.g., second switch is switched to the ON state). 
With respect to claims 9 and 10, PELEG et al. discloses that the vaporizer can limit usage to five times a day and no smoking allowed between certain times (Paragraphs [0059] and [0060]). While PELEG et al. does not explicitly disclose that the time in which smoking is allowed the supply of power is allowed while the duration of time in which vaping is not allowed the power is stopped, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the supply of power once the time period when smoking is (e.g., the time period during the day in which the wick can be warmed (Paragraph [0076]) represents the first duration) has passed so that the user is prevented from smoking. Moreover, once the first time period has passed, it would have been obvious to one having ordinary skill in the art to restart the supply of power when the time period for no smoking has passed (e.g., second duration) so that the user can resume use of the vaporizer. 
With respect to claim 11, 
The “unit for notifying” is interpreted under 35 U.S.C 112(f) as a light emitting element (See instant published paragraph [0049]) or equivalents thereof. 
The smartphone is considered an equivalent of a light emitting element given that a screen of such emits light to the user to convey information from the smartphone to the user. 
With respect to claim 12, PELEG et al. discloses a smartphone (e.g., notification unit) that notifies the user of the level of aerosolizable liquid (e.g., amount of aerosol that can be supplied) (Paragraph [0052], [0061]) and the time period in which it can’t be vaporized (Paragraphs [0059] and [0060]). 
With respect to claim 14, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). The controller is configured to turn on the power to the atomizer when the sensor senses a puff (e.g., switching is performed from a non-suction state to a suction state) (Figure 1; Paragraphs [0028], [0032], [0036] and [0037]) and from the suction state to the non-suction state (Paragraphs [0007] and [0008]). 
_______________________________________________________________
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELEG et al. (US 2013/0284192) in view of THORENS (US 2017/0318861) and PRATT, JR. et al.  (US 2014/0158129) as applied to claims 1-12 and 14 above, and further in view of THORENS (US 2013/0306064).
With respect to claim 13, modified PELEG et al. does not explicitly disclose an absorbing member for absorbing a condensed aerosol provided on a wall surface exposed to a flow path of atomized liquid. THORENS ‘064 discloses including a capillary material that (e.g., 



 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745